 



Exhibit 10.9

Lease Contract

Of Floor 16, Building C, Area A, SOHO

This contract is signed by and between the following parties in Haidian
District, Beijing:

Lessor: Beijing Wanyujiaye Real Estate Agency Co., Ltd (hereinafter referred to
as “Party A”)
Registered No:1100002553465(1-1)
Legal Address: Floor16, Yifa Hotel, No.56 Xiaoguan, Dongzhimen Wai, Dongcheng
District, Beijing
Legal Representative: Hao Meilan

Lessee: Beijing Sina Information Technology Co., Ltd (hereinafter referred to as
“Party B”)
Registered No.: QiHeJingZongFuZi No. 006990
Legal Address: No. A1, Wanquanzhuang, Haidian District, Beijing
Legal Representative: Cao Guowei

The following agreements concerning house leasing are reached by both parties in
accordance with the principles of equality and mutual interests via friendly
negotiation:



1.   Property for Lease   1.1   Party A agrees to lease its office units located
on Floor 16, Building C, Area A, SOHO, No. 88, Jianguo Street, Chaoyang
District, Beijing, PR China (hereinafter referred to as the “Leasehold”) with
1,943.38 square meters of building area and 1,390.88 square meters of usable
floor space to Party B for office use.   1.2   The specific location of the
leasehold is illustrated in Appendix 1: Ichnography and architecture of the
Leasehold attached to this contract.   2.   Lease Term   2.1   The lease term
for the said leasehold shall be four years since 16 January 2004 to 15
January 2008.   2.2   Party B may propose extension of the lease three months
before the expiry of this contract. It is agreed by both parties via negotiation
that Party B shall have the priority rights to relet the leasehold under equal
conditions.   3.   Rent   3.1   The monthly rent for the leasehold is Fourteen
(14) US dollars per square meter (for building area), exclusive of fees and
charges for property management, water and electricity, telephone, parking and
etc, and the total rent for lease of the leasehold is twenty-seven thousand, two
hundred and seven dot

 



--------------------------------------------------------------------------------



 



    three two (27,207.32) US dollars.   3.2   Party B shall pay full amount of
rent per season, and the payment shall be made to Party A by bank draft to Party
A after being provided with invoice in the same amount with the rent for the
household from Party A on the first Wednesday of each season.   4.   Deposit  
4.1   Party B agrees to pay a deposit of fifty-eight thousand (58,000) US
dollars to Party A before 16 January 2004. 4.2 Party A shall refund the deposit
to Party B with no interests within 15 working days since Party B finishes all
payment still due and return the leasehold to Party A upon expiration of this
contract.   5.   Late Fee   5.1   If Party B fails to pay the total charge
stated in this Contract in full amount, Party A shall have the right to collect
a late fee equal to 0.05% of the amount still due for each day after expiration.
  5.2   Party B shall be waived from paying any late fee for its untimely
payment of lease rent if such late payment is caused by Party A’s failure to
provide invoice timely or any other reasons.   6.   Rate of exchange   6.1   All
payments under this Contract shall be made in RMB. The rate of exchange between
RMB and US dollars shall be that of US dollar median price of Forex quotation of
China Bank (refer to the previous date if new rate of exchange is not
available).   7.   Use of Leasehold   7.1   Party B shall have the right to use
the leasehold in a reasonable manner along the lines of this contract. Party A
guarantees the rights of Party B to use any public areas and equipments and
facilities of the SOHO (hereinafter refereed to as the “Mansion”) free of
charge, but Party B shall abide by the relevant regulations for the use of the
public equipments and facilities of the mansion formulated and issued by the
property management company (for those accepted in written by Party B only).  
7.2   Party A agrees that Party B may share all or partial of the leasehold with
its affiliated institutions with its status of principle lessee remained. The
affiliated institutions of Party B, defined as any enterprises controlling Party
B or controlled by Party B or by other enterprise together with party B, shall
enjoy all the rights that Party B does. In such case, control means direct or
indirect ownership of over 50% stock rights, voting rights or management rights.
It is further agreed by both parties that the affiliated institutions of Party B
shall include but without limitation to Beijing Sina Internet Technology Service
Co., Ltd, Beijing Sina Internet Information Service Co., Ltd, Beijing Sina
Interaction Advertisement Co., Ltd, Beijing Xingchao Online Cultural Development
Co., Ltd, Guangzhou Xunlong Science & Technology Co., Ltd, Guangdong Sina
Internet Information Service Co., Ltd and any other institutions that Party B
has informed Party A in written form in advance.   7.3   Party A agrees that,
during the lease term, Party B shall have the power to sub-lease the leasehold
to

 



--------------------------------------------------------------------------------



 



    any third parties under the condition of unchanging leasing relationship of
the two parties and that Party A shall afford necessary assistance to the
sublease   7.4   During the lease term, Party A shall not disturb the legal use
of the house of Party B without reason and further guarantee no such disturbance
from any third parties.   7.5   Party A shall not set up any facilities that may
influence the daylighting or range of vision of the leasehold, including but not
limited to any scrolls, neon lamps, billboards, light boxes, lighting devices,
accompaniments and etc without consent in writing from Party B. Should the
developer of the mansion, the property management company or any other third
parties conduct such actions, Party A shall assist Party B to solve the relevant
disputes, otherwise, shall reduce the rent or compensate Party B for any loss in
relation to or arising from therein.   7.6   Party A agrees that Party B may put
up some fitment in a reasonable manner to the leasehold and may change the
wiring of the general power inputs, air conditioning equipment and fire fighting
system (including spray heads) of the leasehold at its own expenses.   7.7  
With advance assent from Party B, Party A may enter into the leasehold at the
appropriate time with certain notice given. Except fire fighting or other
emergencies, such entering of Party A shall not affect normal operations of
Party B.   7.8   Within three months prior to the expiry date of this contract,
Party A shall not take any potential lessee into the leasehold for inspection
unless being approved by Party B. Party B shall not refuse the said requirement
without reason, but Party A shall not influence normal operations of Party B
when inspecting.   8.   Maintenance and repair   8.1   During the lease term,
Party A shall be responsible for maintaining and repairing the main building
structure, walls, drainage facilities, pipelines, wires and etc in accordance
with the national regulations concerning building management.   8.2   Party B
shall be liable for any and all damages of the facilities caused by any intended
conduct or negligence of Party B.   9.   Area of Leasehold   9.1   Party B shall
make the payment of rent to Party A according to the on-the-spot measured area
conducted by Beijing house administrations or other state-accredited agencies.
If the figure measured out by Beijing house administrations or other
state-accredited agencies differs from that stated in Clause 1 of this contract,
the rent shall be calculated according to the actual measured area and the
specified amount of it shall be modified.   9.2   In case that the on-the-spot
measured area is less than the area provided by Party A, Party A shall refund
the excessive rent to Party B within five working days since the date when
Beijing house administrations or other approved agencies complete the
measurement and Party B shall make rent for deficiency if the actual measurement
area is more than that stated in Clause 1.   10.   Retrocession of Leasehold  
10.1   Party B shall retrocede the leasehold to Party A when this contract
expires or terminates due to other

 



--------------------------------------------------------------------------------



 



    reasons. If the leasehold is not materially damaged, Party A agrees that
Party B need not restore the leasehold to its original condition or make any
changes to it.



11.   Property Management   11.1   Party B shall pay the property management fee
to the property management company at its own expenses during the leasehold.  
11.2   Under the condition of normal payment of property management fee by Party
B, if Party B can not use the leasehold normally due to any reason caused by the
property management company, Party A shall provide assistance to solve the
problem. If such situation continued for over 15 days or 30 days in total and
Party A still fails to solve it, Party B shall have the power to terminate this
contract.   11.3   Party B shall be liable for paying those fees for the
consumptions of water, power, telephone and etc that are not covered in the
property management fees.   12.   Declaration, Commitment and Undertaking   12.1
  Each party makes the following declarations, commitments and undertakings to
the other party:   12.1.1   To be a company that is legally built up and
operated;   12.1.2   To be qualified for any trade under this contract that is
covered in its registered business scope;   12.1.3   To have full capacities to
make and enter into this contract and its representative has been fully
authorized to sign this contract;   12.1.4   To have full capacities to perform
its obligations under this contract without violation of any legal documents
that are binding;   12.1.5   Not subject of any liquidating, dissolving or
bankrupting procedure.   12.2   Party A pledges to Party B that:   12.2.1   The
ownership of the leasehold enjoys full proprietorship of the leasehold by
operation of law;   12.2.2   Party A has obtained all necessary authorizations
to perform its obligations under this contract from the proprietor of the
leasehold.   12.2.3   Party A has gained all approvals and permissions needed
for the leasehold including but not limited to written consents from the
mortgagor.   12.2.4   The leasehold and the mansion meet the requirements of
laws and rules concerning use of office as well as the normal business operation
of Party B   12.2.5   Within 10 working days since this contract comes into
effect, Party A shall provide documents giving assents to all rules of this
contract issued by the owner of the leasehold to Party B.   13.   Breaching
Liabilities   13.1   Any breach of any articles of the contract directly or
indirectly or no commitment or commitment out of time insufficiently to the
obligations of the contract shall constitute breach of the contract. The party
that observes the contract (hereinafter referred to as “the Non-breaching
Party”) shall have the right to request the breaching party by written notice to
make corrections to its breaching actions and avoid any negative result with
sufficient, effective and timely measures taken, and to compensate for any and
all losses of the non-breaching party.   13.2   After any breaching occurs, the
non-breaching party, if holding that the breaching has resulted in

 



--------------------------------------------------------------------------------



 



    impossibility or unfairness for the non-breaching party to perform the
relevant obligations under this contract with reasonable and objective
discretion applied, shall have the power to discontinue its relevant obligations
of this contract with written notice sent to the lessor until the breaching
party stops its breach of the contact, take sufficient, effective and timely
measures to avoid the bad results, and compensate for the losses of the
non-breaching party due to its breaching actions.   13.3   The indemnification
that the breaching party makes to the non-breaching party shall include any
direct economic losses and other predictable indirect losses or excess expenses
that occur to the non-breaching party due to violation of the contract by the
breaching party, including but not limited to attorney fees, legal costs,
arbitration fees, financial expenses, travel expenses and etc.   13.4   All the
parties agree specifically that, if either exterminates this contract
unilaterally, the breaching party shall pay 1,000,000 US dollars to the
no-breaching party, and thereafter, the breaching party need not to be
responsible for any other breaching of this contract, unless the actual losses
resulted from breaching action done by no-breaching party exceeds 1,000,000 US
dollars.   14.   Force Majesture   14.1   Force Majesture refers to those
circumstances that both parties of the contract cannot control, foreseen or
avoid even it is predictable, which hinders, affects or delays any party to
perform all or part of its obligations under this contract, including but not
limited to governmental actions, natural disasters, wars or any other incidents
of the same nature.   14.2   The party that is confronted with any force
majesture shall give notice of the circumstances to the other party via the
fastest tool.   14.3   The suffering party may be relieved from undertaking its
obligation of this contract until the impacts of the force majesture are
eliminated without bearing any responsibilities. However, the suffering party
shall provide legal certifications issued by the local notary office (or other
appropriate agencies) where the affair took place for the force majeure to the
other party. If the party fails to provide the said certifications, the other
party shall have the rights to ask the suffering party to take the liabilities
for breaching the agreement conforming to the relevant regulations of this
agreement.   14.4   Should any force majesture occurs, both parties shall do
their best to diminish the negative influences of the circumstances. Any party
that fails to perform the said obligation shall be held liable for any losses
resulted in relation to or arising therein.   15.   Effectiveness, Modification,
and Termination   15.1   This contract shall become effective since the
representatives of the two parties sign and seal this contract and terminate
upon expiration of the lease.   15.2   Either party shall have the right to
terminate this contract unilaterally in writing if any of the following
situations is resulted:   15.2.1   The breaching party fails to correct its
breaching actions or take sufficient, effective, timely measures to eliminate
breaching results and compensate for the losses in relation to or arising out of
the breaching actions of the breaching party within 30 days since the date when
receiving the breaching notice from the non-breaching party;   15.3   If any
force majesture that influences performance of obligations under this contract
by either party

 



--------------------------------------------------------------------------------



 



    last for 15 consecutive days or 30 days in total, both parties shall make
negotiations friendly concerning continuous execution of this contract and
either party shall have the power to terminate this contract without consent
from the other if no agreement is reached.   15.4   Party B may cancel the
contract unilaterally if any of following situations occurs:   15.4.1   Any
situation described in Clause 11.2 of this contract occurs; or   15.4.2   Party
A breaches any guarantee contained in Article 12 of this contract; or   15.4.3  
The mansion and the leasehold cannot be normally used due to force majesture
and/or other reasons not caused by Party B (excluding damages made by Party B
directly or indirectly for its negligence or other acts during the leasehold
term), Party B shall have the right to give written notice for the termination
to Party A, and Party A shall refund the deposit and rent to Party B.   15.4.4  
In virtue of withdrawing of engagement from the owner or any other reasons,
Party A does not have legal and integrated right to lease house under the
contract to Party B.   15.5   Party A may cancel the contract unilaterally if
any of following situations occurs to Party B:   15.5.1   Any illegal business
operation against the laws and regulations of the country; or   15.5.2  
Application of the leasehold for other purposes without authorization   15.6  
The early termination of this contract shall not affect any rights and
obligations that have been bound to either party according to this contract
before the date of termination.   15.7   Neither party has power to terminate
the contract in advance unless such termination is based on the relevant laws
and regulations or any stipulation of the contract.   16.   Service of Notice  
16.1   Any notice from one party to other party shall be delivered by person in
writing, fax, telegraph, telex, e-mail, or prepaid registered letter, express
mail service. The delivering date of notice by person, fax, telegraph, telex,
e-mail shall be the arriving date, while, for the notice sent by prepaid
registered letter and express mail service, the third day after the notice is
sent out shall be the arriving date.   16.2   All notices under the contract
shall be sent to the following receivers and addresses unless they are modified
by written notice given from one party to the other party:       Lessor: Beijing
Wanyujiaye Real Estate Agency Co., Ltd
Address: No. 48, Xisihuan South Street, Fengtai District, Beijing
Contact: Shi Baoshan
Mobile Phone: 13693345586       Lessee: Beijing Sina Information Technology Co.,
Ltd
Address: Floor 16, Building C, Area A, SOHO, No. 88, Jianguo Street, Chaoyang
District, Beijing
Contact: FuYi
Mobile Phone: 13910012137   17.   Settlement of Disputes   17.1   Both parties
shall seek settlement for any disputes over interpretation and performance of
terms of this contract through consultation with goodwill.   17.2   If
consultation fails, both parties shall propose the disputes to China
International Economic and Trade

 



--------------------------------------------------------------------------------



 



    Arbitration Commission (CIETAC) for settlement according to its existing
arbitration rules. The arbitration shall be conducted in Beijing and working
language shall be Chinese. The arbitrament shall be final and binding on all
disputers.   17.3   Laws and regulations of PRC shall be applied for conclusion,
effectiveness, execution, interpretation and settlement of disputes concerning
this agreement.   18.   Miscellaneous   18.1   This contract is made into one
original with two copies, one for each party, both with equally authentic.  
18.2   Both parties may make modifications and supplements to this contract in
written form. All the modified agreement and supplement are parts of this
contract, with the same legal binding force as this contract.   18.3   Any
article or clause of this contract shall be deleted if it becomes invalid or
unexecutable entirely or partially due to its contradiction to the laws or
government rules or any other reason, which however, shall not affect the legal
binding force of other articles or clauses of this contract.   18.4   Either
party’s failure or delay to perform its rights, power or privilege under this
contract shall not be deemed as abandon of such rights, power or privilege,
unless otherwise stipulated. Independent or partial performance of its rights,
power or privilege by either party shall not cause any obstacle to its further
execution of other rights, power or privilege.   18.5   This contract shall be
all and entire agreements concerning the house lease between both parties and
replace all oral and written agreements, entente and reports concerning the
house lease reached by and between beforehand or currently. No other evident or
implied obligations or commitments exist between both parties except for those
stipulated specifically by this contract.

     
Beijing Wanyujiaye Real Estate Agency Co., Ltd
  Beijing Sina Information Technology Co., Ltd
 
   
Authorized Representative:
  Authorized Representative:
Signature & Seal
  Signature & Seal
 
Date: 29 (Day) 9 (Month) 2003 (Year)
  Date: 29 (Day) 9 (Month)2003 (Year)

 